Citation Nr: 0111396	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right buttock, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for a scar of the 
right buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1, 
1939, to January 17, 1940, and from October 1940 to August 
1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The record reflects that the veteran filed a claim for an 
increased rating for residuals of a shell fragment wound of 
the right buttock in July 1997; in the March 1998 rating 
decision which is the subject of the instant appeal, the RO 
increased the evaluation assigned the referenced disability 
from 10 percent to 20 percent disabling, effective July 22, 
1997.  Thereafter, an April 1998 rating decision determined 
that clear and unmistakable error existed in an October 15, 
1945, rating decision which granted service connection for 
residuals of a shell fragment wound of the right buttock, but 
which assigned a noncompensable evaluation therefor.  The 
April 1998 rating decision assigned the veteran a 20 percent 
evaluation for the disability effective August 12, 1945, and 
assigned a separate noncompensable rating for the resulting 
scar, also effective August 12, 1945.  The record reflects 
that neither the veteran nor his representative thereafter 
expressed disagreement with the April 1998 rating decision, 
or otherwise contended that the veteran was entitled to an 
evaluation greater than 20 percent for residuals of a shell 
fragment wound of the right buttock for the period prior to 
July 22, 1997, or to a compensable rating for a scar of the 
right buttock for the same period.  Accordingly, the Board 
will limit its consideration to the issues listed on the 
title page of this action for the period from July 22, 1997, 
only.

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues decided herein has been obtained. 

2.  The residuals of the veteran's shell fragment wound of 
the right buttock are manifested primarily by moderate damage 
to Muscle Group XVII.

3.  The scar of the veteran's right buttock is somewhat 
adhesive, but is not tender, painful, poorly nourished or 
ulcerated, or productive of any functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the right buttock have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 
5251, 5252, 5253; § 4.73, Diagnostic Code 5317 (2000).

2.  The criteria for a compensable evaluation for a scar of 
the right buttock have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.40, 4.45, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO, in March 2001, concluded 
that no further development was required under the provisions 
of the VCAA.  The Board notes that the veteran has been 
informed of the requirements for a higher evaluation for the 
residuals of his shell fragment wound of the right buttock 
and for the resulting scar.  Moreover, the RO has provided 
the veteran with current VA examinations of the referenced 
disabilities.  There is no outstanding evidence which should 
be obtained.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a shell fragment wound 
of the right buttock, to include the right buttock scar.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities, except as described below.

Service medical records show that the veteran sustained a 
shell fragment wound to his right buttock in September 1944.  
X-ray studies showed the presence of a missile in the right 
buttock at level inferior edge of the sacroiliac joint.  The 
shell fragment was not removed.  The veteran was returned to 
duty in October 1944.   By that time, the right buttock wound 
was considered well healed and no further treatment was 
considered required.  

The veteran underwent a VA examination in October 1945 VA 
examination, which disclosed the presence of a scar on the 
right hip in the gluteus region.  The scar was described as 
the size of a dime, and was nontender.  The scar was slightly 
adherent, but no destruction of muscular tissue was 
identified.  X-ray studies disclosed the presence of a 
metallic density measuring 5 x 12 millimeters lying just 
below the brim of the pelvis on the right.

Of record is the report of a January 1950 VA examination, 
which indicates that the veteran complained of occasional 
right buttock pain with prolonged periods of walking or 
standing.  The veteran denied receiving any current 
treatment.  On physical examination, the presence of a 3/8-
inch circular scar on the lower outer quadrant of the right 
buttock was identified.  The scar was well healed, nontender 
and nonadherent, with no palpable metallic foreign bodies.  
No atrophy of the gluteal muscles on the right was 
identified.  There was no evidence of nerve involvement or 
abnormality of gait.  X-ray studies disclosed the presence of 
a metallic foreign body measuring .4 x 1 centimeters in size 
overlying the right side of the pelvis.  The veteran was 
diagnosed with healed scar of the right buttock and with 
metallic foreign body on the right side of the pelvis.

On file are VA treatment records for June 1975 to June 1999, 
which document occasional complaints of right hip and 
buttock, and bilateral leg, pain.  The veteran also 
complained of numbness affecting his posterior thighs.  Range 
of right hip motion was considered intact, although the 
veteran exhibited slight tenderness on testing, without any 
weakness.  He did not use an assistive device and did not 
evidence a limp.  The treatment records also document 
treatment for various disorders, including diabetes, 
peripheral vascular disease, degenerative joint disease of 
the hips, and low back disability.  More recent treatment 
records show that the veteran reported experiencing some 
fatigue in his legs with walking more than 3 blocks, although 
he indicated that he had more endurance on an exercise bike 
or treadmill.  

On file is an October 1977 statement by S.P. Todd, Jr., M.D.  
Dr. Todd indicated that he had evaluated the veteran for 
radiating back pain.  He noted that the veteran was able to 
heel and toe walk normally.  He also noted the absence of any 
sacroiliac tenderness or atrophy in the lower extremities.  
Reflexes were brisk and equal.  Dr. Todd noted that movement 
of the veteran's hips, particularly in marked flexion and 
external rotation, gave him mild back pain.  X-ray studies of 
the hip and sacroiliac joints were normal.

The veteran was afforded a VA examination in January 1998, at 
which time he complained of constant pain affecting his right 
hip and buttock.  He reported that he limped secondary to the 
pain, and he indicated that the pain was unrelated to 
activity.  He also complained of intermittent numbness 
affecting his right leg.  Physical examination disclosed the 
presence of a 1-centimeter round scar over the right buttock 
which was nontender.  There was no keloid formation or 
underlying tissue loss noted.  The right buttock was tender 
to deep palpation.  The right leg appeared somewhat atrophied 
when compared to the left.  Right hip flexor and extensor 
strength was 4+/5, compared to 5/5 on the left.  Sensory 
examination showed diminished sensation to light touch and 
pin prick involving the right leg.  Simultaneous extinction 
was also positive on the right.  The veteran was diagnosed 
with residuals of shell fragment wounds to the right buttock 
including pain, hypesthesia and weakness.

The veteran was afforded a hearing before a hearing officer 
in Cincinnati, Ohio, in October 1998, at which time he 
testified that the shell fragment wound received in service 
was not debrided, but was only cleaned and sutured, and that 
the fragment remained imbedded in the tissue.  His current 
complaints included problems sitting and walking, as well as 
pain in his right hip and buttock radiating about six inches 
down his right leg; he indicated that the pain interfered 
with his driving.  The veteran testified that he used over 
the counter medications for his symptoms and that he was seen 
on an outpatient basis every three months.  He testified that 
his right leg was weaker than his left and that he 
experienced numbness and tingling of the leg.

The veteran was afforded a VA examination in November 1998, 
at which time he complained of right hip and buttock pain 
exacerbated by sitting or standing.  The veteran also 
reported that his right leg was weak and buckled with use, 
and that he experienced numbness and burning affecting his 
right hip.  Physical examination disclosed the presence of 
punctate scars of the right buttock with atrophy in the 
surrounding muscles.  On motor testing, right iliopsoas and 
hamstring strength was 4-/5, right quad strength was 4+/5, 
and strength in all other muscles was 5/5.  Rapid alternating 
movements and tone were normal and pronator drift was 
negative.  No fasciculations or tremors were noted.  Deep 
tendon reflexes were normal at the knees and absent at the 
ankles, bilaterally.  Sensory testing disclosed decreased 
sensation to light touch and pin prick in the area 
surrounding the punctate scars in the anterior thigh.  Such 
findings were also present in a stocking glove fashion 
consistent with diabetic neuropathy.  The veteran exhibited 
normal double simultaneous extinctions.  His gait was 
unremarkable, except with respect to some difficulty with 
tandem gait, and he was able to walk on his toes and heels 
without difficulty.  

The examiner concluded that the veteran was status post 
shrapnel wound to the right buttock with resulting pain, 
weakness, and decreased sensation.  The examiner noted that 
the veteran also had pain, weakness and decreased sensation 
in the cutaneous distribution of the femoral nerve branches, 
as well as peripheral neuropathy consistent with his history 
of diabetes.

The veteran was afforded a VA examination in March 2000, at 
which time he reported experiencing daily right hip and 
buttock pain.  The pain was precipitated by ascending or 
descending stairs and by holding any position for a prolonged 
period.  He also indicated that he was unable to walk 
prolonged distances because of the pain, but he denied using 
any assistive devices.  He reported that his only current 
treatment consisted of nonprescription medications.  Physical 
examination revealed a 1-centimeter well healed scar over the 
lower outer quadrant of the right buttock.  There was minimal 
adhesion of the scar to the underlying tissue, and the 
veteran exhibited minimal tenderness to deep palpation.  
There was no grossly evident tendon, bone or nerve damage, no 
obvious tissue loss, and no palpable foreign body.  The 
gluteal muscles were symmetric in mass and the veteran 
exhibited good muscular strength at the hip girdle and the 
distal lower extremities.  The veteran's patellar and ankle 
reflexes were trace only, bilaterally.  Range of right hip 
motion testing disclosed flexion to 100 degrees, compared to 
125 degrees on the left; normal extension; external rotation 
to 35 degrees, compared to 55 degrees on the left; and 
internal rotation to 20 degrees compared to 35 degrees on the 
left.  The remainder of the veteran's right lower extremity 
motion was normal.  The examiner noted the presence of pain 
and tenderness for the last 5 degrees of right hip flexion, 
internal rotation and external rotation; the pain localized 
in the area immediately beneath the entrance wound scar.  X-
ray studies disclosed the absence of any bony abnormality, 
and the sacroiliac and hip joints were normal, except for a 
fragment located in the soft tissues superimposed over the 
right iliac bone.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be  assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).

I.  Residuals of a shell fragment wound of the right buttock

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2000).

The RO rated the veteran's residuals of a shell fragment 
wound of the right buttocks as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5317, pertaining to Muscle 
Group XVII.  Muscles in Muscle Group XVII, which include the 
gluteus maximus, gluteus medius and gluteus minimus, control 
extension of the hip, abduction of the thigh, elevation of 
opposite side of pelvis, tension of fascia lata and 
iliotibial band acting with Muscle Group XIV in postural 
support of the body steadying the pelvis upon the head of 
femur on tibia.  Under Diagnostic Code 5317, a noncompensable 
rating is warranted for slight disability of the Group XVII 
muscles, a 20 percent rating is warranted for moderate 
disability of the Group XVII muscles, and a 40 percent 
evaluation is warranted for moderately severe disability of 
Group XVII muscles.  A 50 percent evaluation is warranted for 
severe disability of the Group XVII muscles.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317.  The Board notes that there is 
no evidence suggesting the involvement of any other muscle 
group in the veteran's service injury.

Alternatively, a 10 percent rating is warranted for 
limitation of thigh extension to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  A 20 percent evaluation is 
warranted for limitation of thigh flexion to 30 degrees, and 
a 30 percent evaluation is warranted for limitation of thigh 
flexion to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  A 20 percent evaluation is warranted for limitation of 
abduction of the thigh to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injury is no more than moderate in nature.  The 
evidence shows that the veteran sustained a penetrating wound 
to his right buttock involving the gluteal muscles which 
required no debridement and which required only a short 
period of hospitalization.  The veteran still retains the 
shell fragment, and clearly, as he continues to exhibit pain 
to deep palpation of the buttock, he experienced a measure of 
muscle damage resulting from the wound.  In addition, he 
exhibits diminished right hip motion as well as right hip 
pain, and his right buttock muscles are somewhat atrophic.  
Those findings are consistent with moderate muscle group 
injury.  The record does not show, nor does the veteran 
contend, that he experienced prolonged infection as a result 
of his wound in service, and the wound itself was described 
in service as well healed within one month of the injury.  
Moreover, despite the presence of a retained shell fragment 
and buttock atrophy, VA examinations have been consistently 
negative for any evidence of more than minimal loss of deep 
fascia, muscle substance or normal firm resistance, or for 
any sloughing of soft parts or intermuscular scarring.  
Indeed, VA examiners have consistently noted the absence of 
any bone, nerve or artery involvement, or even any 
significant tissue loss.  In addition, the veteran has 
consistently demonstrated substantially full right hip and 
lower extremity strength, and retains a significant amount of 
right hip motion.

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderate in nature than moderately severe.  Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 20 percent for his right buttock 
wound under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5317. 

While the record reflects that the veteran exhibits some loss 
of right hip motion, even with consideration of the veteran's 
complaints of pain, weakness and fatigue, the record reflects 
that the veteran maintains full right hip extension, right 
hip flexion to at least 95 degrees, external rotation to at 
least 30 degrees, and internal rotation to at least 15 
degrees; he exhibits normal range of motion in the remainder 
of his right lower extremity.  Therefore, the Board concludes 
that the criteria for an evaluation in excess of 20 percent 
for limitation of hip motion are not met.

The Board notes that the veteran has complained of 
neurological problems affecting his right lower extremity, 
but points out that no treating or examining physician has 
related any neurological problem, with the exception of 
localized hypesthesia, to his service-connected shell 
fragment wound.  Indeed, the record reflects that the 
veteran's neurological problems are bilateral in nature, and 
have been attributed by treating physicians to numerous 
nonservice-connected disabilities.

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the residuals of a 
shell fragment wound of the right buttock.  

The Board notes that the RO has evaluated the veteran's 
residuals of a shell fragment wound of the right buttock 
under the schedular criteria in effect prior to July 3, 1997, 
in addition to the schedular criteria in effect as of July 3, 
1997.  The Board points out, however, that since the instant 
claims were filed after July 3, 1997, the schedular criteria 
in effect prior to July 3, 1997, are not for application.  
See 62 Fed. Reg. 30235-30240 (1997).

II.  Scar of the right buttock

The RO evaluated the veteran's right buttock scar as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  That code provides that a scar may be rated on 
the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Alternatively, a 10 
percent rating is warranted for scars which are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Superficial scars which are tender and 
painful on objective demonstration also warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

The record reflects that the veteran's right buttock scar is 
adhesive, and that he experiences tenderness to deep 
palpation of the right buttock.  Notably, however, the scar 
itself has been consistently described as nontender.  The 
veteran clearly sustained some muscle damage from his service 
injury, and in fact still retains the shell fragment.  
Moreover, none of the veteran's treating or examining 
physicians has suggested that the veteran's right buttock 
scar is responsible for his right buttock complaints.  In 
addition, there is no evidence showing that the right buttock 
scar is poorly nourished with repeated ulceration.  With 
respect to functional impairment, the Board notes that 
although the scar is hypesthetic and that the veteran 
exhibits some limitation of right lower extremity motion and 
weakness, none of the veteran's treating or examining 
physicians has attributed any functional limitation to the 
rather small scar itself, and there is no other medical 
evidence suggesting that the service-connected scar is 
productive of any limitation of function.  

Therefore, the preponderance of the evidence is against 
assignment of a compensable evaluation for the veteran's 
service-connected right buttock scar.

III.  Extra-schedular consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board notes, however, that the 
veteran is retired and has not even suggested that his 
disabilities have interfered with his employability.  
Moreover, there is no evidence that the residuals of a shell 
fragment wound of the right buttock, including the resulting 
scar, have necessitated frequent periods of hospitalization 
or that the manifestations of the disabilities are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the right buttock is denied.

Entitlement to a compensable rating for a right buttock scar 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

